Johnson, Judge:
This appeal for reappraisement involves the value found by the appraiser on 300 bags (66,300 pounds) of talc imported from Manchuria. It was invoiced at United States $0.97 per 100 pounds and entered at the same price, less nondutiable charges. The appraiser found the value to be Japanese yen 46 per ton net, packed.
At the hearing counsel for the plaintiff submitted the case on the record without the introduction of any evidence. From an examination of the papers in this case I find that the value returned by the appraiser, which is presumptively correct, has not been overcome.Judgment will be entered accordingly in favor of the defendant.